                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


DONALD LENELL WILLIAMS,                              )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:19-CV-362-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
               Defendant.                            )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS plaintiff’s motion
for judgment on the pleadings [D.E. 19], DENIES defendant's motion for judgment on the
pleadings [D.E. 21], and REMANDS the action to the Commissioner.


This Judgment Filed and Entered on August 25, 2020, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Christian M. Vainieri                                (via CM/ECF electronic notification)


DATE:                                        PETER A. MOORE, JR., CLERK
August 25, 2020                              (By) /s/ Lindsay Stouch
                                              Deputy Clerk




            Case 5:19-cv-00362-D Document 25 Filed 08/25/20 Page 1 of 1
